            Case 1:18-cv-04309-RWS Document 33 Filed 12/07/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE                               Case No. 18-cv-4309 (RWS)
 COMMISSION,

                Plaintiff,

       v.

 FRANCISCO ABELLAN VILLENA, et al.

                Defendants.



                 JOINT MOTION TO ADJOURN STATUS CONFERENCE

       The Court has scheduled a status conference for Tuesday, December 11, 2018, for the

purpose of resolving any outstanding discovery or other issues, and setting a time for trial. The

Parties in this matter have been working cooperatively on discovery and other issues and have no

issues for the Court to resolve and respectfully request that the Court adjourn the status conference

until February 8, 2019, or to a date convenient to the Court. As to setting a time for trial, the

Parties request the opportunity to propose a joint recommendation for a trial date to the Court,

subject to the Court’s schedule and practices.

       WHEREFORE, the Parties jointly request that the Court adjourn the status conference

presently scheduled for December 11, 2018.




                                                 -1-
             Case 1:18-cv-04309-RWS Document 33 Filed 12/07/18 Page 2 of 2




/s/Daniel Maher                                 /s/Russell D. Duncan
Daniel Maher                                    Russell D. Duncan
Duane K. Thompson                               Andrew M. Friedman
Securities and Exchange Commission              Shulman, Rogers, Gandal, Pordy
100 F Street NE                                  & Ecker, P.A.
Washington, D.C., 20549                         12505 Park Potomac Avenue
                                                Sixth Floor
                                                Potomac, MD 20854

Attorneys for Plaintiff                         Attorneys for Defendant


          DONE AND ORDERED in Chambers at New York, New York, ____ day of

           December, ___2018.


Dated:_______________________           _____________________________________
                                        Robert P. Sweet
                                        United States District Judge




42528570_1.doc




                                          -2-
